1 Reported in 207 N.W. 499.
For the second time this proceeding is before us on certiorari to the Industrial Commission, the former opinion appearing in163 Minn. 394, 204 N.W. 161. For the reasons stated there we remanded the proceeding for rehearing on the merits. That took it back, not to the referee for a trial de novo, but to the Industrial *Page 213 
Commission. There was no necessity for receiving again the evidence already in. But counsel for relator insisted at the outset upon a trial de novo. He was advised that the commission would not listen again to the old evidence, but that it would consider an application to take additional evidence. Thereupon, the hearing was continued to permit the relator to take such steps as he might be advised. Instead of applying for leave to submit additional evidence and indicating the character of that to be offered, relator moved for leave to file an amended claim petition. That moton was denied upon the ground that the original claim petition was sufficient to present all disabilities which the employe may "have suffered or claimed to have suffered as a result of the accident." Without further application for leave to offer new testimony, or any offer of proof, relator's case was concluded. Thereupon an award of compensation was made for the hernia, considered in the former opinion, and its compensable results, but no allowance was made for an injury to relator's hands, which it is now claimed he suffered.
There is really nothing to review. Relator cannot complain because his case was not tried de novo. The rehearing on the merits, ordered by our first decision, did not require the commission to hear anew the old evidence. Under the statute (section 4315, G.S. 1923), it had a discretion with respect to the new evidence to be received. Relator never properly invoked an exercise of that discretion, as he might have done and was given the opportunity to do, by a proper application to the commission.
Writ quashed. *Page 214